DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 was filed after the mailing date of the non-final Office Action dated September 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 11, the prior art does not disclose or render obvious a clutch device comprising the combination of features comprising “the electric machine, wherein the electric machine comprises a rotor coupled to the second clutch component via a gear stage or an endless traction drive.” The following combination is non-obvious over the prior art: the electric machine coupled to the second clutch component via a gear stage or endless traction drive, the an input shaft which is attached to an output of a transmission and also directly fixed to the first clutch component and the actuating force introduction mechanism, and a movable bearing that interacts with that actuating force introduction mechanism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659